Citation Nr: 1638361	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2015 for further development.  

The Board noted that in the Veteran's June 2009 notice of disagreement, he requested to testify at a Board hearing.  However, he subsequently withdrew that request by way of a July 2010 VA Form 646.  Subsequent correspondence from the Veteran have not indicated that he wants a Board hearing, to include one in December 2015 that requested VA to expeditiously decide his appeal.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability was not manifested during his active duty service or for many years after service, nor is it otherwise related to service.

2.  Tinnitus was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a November 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in January 2009 and December 2015, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they addressed all relevant issues.  The duties to notify and to assist have been met.  

The Board notes that these claims were remanded in August 2015 with instructions to the RO to try to obtain medical records of Dr. J.G.  In December 2015, the Veteran stated that the records of Dr. J.G. are unavailable.  He instructed the VA to proceed with the adjudication.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 
90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran, in a January 2016 correspondence, stated that he spent 90 percent of his time in service on the flight line.  He also stated that he failed half of his in-service hearing examinations.  He stated that he knows other Veterans who failed to mention tinnitus at discharge from service but who are being compensated nonetheless.   

The service treatment records include a February 1969 entrance examination in which the Veteran' s pure tone thresholds levels were as follows (VBMS, 12/12/08, p. 25):





HERTZ


500
1000
2000
3000
4000
RIGHT
0
0
5
NT
10
LEFT
0
0
0
NT
0

The Board notes that audiology testing was generally conducted under American Standards Association (ASA) standards until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  However, in this case, the January 2009 VA examiner noted that "the original Rudmose card was found in the records attached to a copy of the February 1969 physical examination form.  The card range was -10 to 80 dB indicating that the equipment was calibrated to ASA standards."  The Board notes that since the Veteran's hearing at induction into service was conducted under the ASA standards, it must be converted to ISO standards in order to be accurately compared to subsequent examinations.  

Converted to ISO standards, the pure tone thresholds levels in February 1969 were as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
15
10
15
NT
15
LEFT
15
10
10
NT
5

The Veteran's hearing was tested several times during service, including upon separation from service.  Puretone levels for the right ear were as follows (note that the February 1969 induction examination findings have been converted to ISO standards for the purpose of an accurate comparison):  





HERTZ

Right Ear
500
1000
2000
3000
4000
Feb. 1969
15
10
15
NT
15
Mar. 1970
20
5
15
15
35
Feb. 1971
15
20
20
20
25
May 1971
10
20
15
20
25
Oct. 1972
25
20
20
15
20








Puretone levels for the left ear were as follows:





HERTZ

Left Ear
500
1000
2000
3000
4000
Feb. 1969
15
10
10
NT
5
Mar. 1970
15
40
15
15
15
Feb. 1971
10
20
10
20
25
May 1971
10
5
5
20
15
Oct. 1972
20
20
15
10
15

In conjunction with the Veteran's October 1972 separation examination, the Veteran completed a Report of Medical History.  In it, he denied, by checked box, that he had any hearing loss or ear trouble (VBMS, 12/12/08, p. 10).  

Post-service treatment records include a May 1997 treatment report in which the Veteran presented as a new patient seeking to establish care.  He claimed to have been healthy all his life.  He reported "fluid behind ears" and a past history of tinnitus.  He reported no major medical problems at that time; but wanted to have a "knot" in his back/neck checked out.  He was assessed with borderline hypertension, mild benign prostatic hyperplasia, a lipoma on his back, and gastroesophageal disease.  He was not assessed with either hearing loss or tinnitus (VBMS, 9/18/15, p. 8).    

The Veteran submitted a June 2007 correspondence and audiogram from Sound Advice Hearing & Audiology (Dr. M.F.)(VBMS, 10/27/08).  The Veteran reported a history of noise exposure in the Air Force in the form of jet engines and intermittent mortar fire.  He reported a 30-year history of constant tinnitus, which he described as a hissing sound.  The examination included an unremarkable otoscopy.  The audiogram revealed mild to severe-to-profound mixed hearing loss in the left ear, and mild to severe mixed hearing loss in the right ear.  

The Veteran underwent a VA examination in January 2009.  The examiner reviewed the claims file in conjunction with the examination.  As noted above, the examiner recognized that the February 1969 induction examination used the ASA standards.  He noted that the March 1970, February 1971, and May 1971 examinations used the ISO calibration standards, and therefore did not need to be converted.  He noted that the Veteran's October 1972 separation examination revealed that left ear threshold were within clinical normal limits; and that right ear clinical thresholds were within clinical normal limits from 500 to 4000 hertz.  There was mild loss of 30 db at 6000 hertz.  

The examiner noted that comparison of the enlistment and discharge examinations did not reveal changes in hearing sensitivity in the 500 to 4000 hertz bandwidth consistent with noise exposure.  The 6000 hertz 30 dB mild loss was present as early as 1970.  Due to a lack of data, it was not possible to determine if the 
6000 hertz loss was a pre-existing condition, an acquired condition, and whether it represents a significant threshold shift from enlistment levels.  However, the examiner pointed out that between 1970 and 1972, half the tests recorded the right ear threshold as 25 dB HL and the other half as 30 dB HL  He noted that this is within the standard test retest variation.  A similar pattern was noted for the left ear at 6000 hertz.  The examiner's clinical impression was that this was not reflective of early noise induced hearing loss at any frequency.  He also noted that he (the examiner) is ex-Air Force, and has reviewed thousands of these tests while on active duty.

The examiner noted that comparison of left ear discharge physical thresholds with enlistment thresholds showed differences between the tests that fall within normal test retest variation.  There were no changes consistent with noise induced hearing loss.  Comparison of the enlistment examination and the discharge examination showed the greatest differences at 500 and 1000 hertz (low to mid frequency).  The examiner opined that these differences are more likely than not due to test environments and technical differences and not organic changes in hearing sensitivity.

Upon examination, the Veteran's right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 20, 15, 40, and 65 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 
4000 hertz were measured at 5, 10, 15, and 30 decibels respectively.  External ear canals were unremarkable.  He had normal middle ear function, and a negative pure tone Stenger test.  The examiner diagnosed asymmetrical bilateral sensorineural hearing loss.  The Veteran had normal to moderately severe hearing loss in the right ear; and normal to mild hearing loss in the left ear.  

The examiner opined that it is less likely than not that the Veteran acquired a hearing impairment meeting VA criteria as a consequence of acoustic trauma while serving on active duty.  He reasoned that the evidence of record is that in the bandwidth from 500 to 4000 hertz in each ear, there was not a decrease in hearing sensitivity consistent with noise induced hearing loss.  He acknowledged that the issue of whether any loss was acquired at 6000 hertz is one of mere speculation because it cannot be determined whether the threshold was like that prior to service or if any significant threshold shift occurred at 6000 hertz.   Half the tests in the service medical records which recorded 6000 hertz (beginning in March 1970) were within clinical normal limits, while the other half were 30 dB hearing loss (the expected test retest variation from test to test under clinical test conditions).  There was no pattern of progression at 6000 hertz in the right ear from March 1970 to October 1972.

The examiner cited an Institute of Medicine (IOM) study that found that prior military service is not associated with an increased risk of hearing loss in a population of older adults.

The examiner also found that the issue of whether tinnitus was incurred during service cannot be resolved without resorting to speculation.  He pointed out that the service treatment records are silent regarding tinnitus and hearing loss.  Post service treatment records prior to and after September 2002 do not document the presence of a constant bilateral or unilateral tinnitus that can be described as a hissing or air leak type sound.  There was a persistent right ear tinnitus reported after 2002 but no documentation of an onset prior to 2002.  The outpatient treatment reports clearly establish the onset of right unilateral tinnitus of two months duration in September 2002 and a ringing type tinnitus persisting after that point in time.  The examiner conceded that the Veteran was exposed to sufficient in-service noise to have caused the onset of tinnitus independent of significant changes in hearing sensitivity.  However, the examiner was unable to attribute tinnitus to service in the absence of documentation prior to 2002.   

The Veteran underwent a VA examination in December 2015.  The examiner reviewed the claims file in conjunction with the examination.  He summarized each of the in-service examination findings (February 1969, March 1970, February 1971, May 1971, and October 1072).  He found that that the discharge examination revealed a slight decrease in hearing compared to the induction examination.  However, he noted that it was not clinically significant based upon threshold shift guidelines.  

Upon examination, the Veteran's right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 20, 15, 45, and 80 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 
4000 hertz were measured at 15, 10, 15, and 30 decibels respectively.  External ear canals were unremarkable.  He had normal middle ear function, and a negative pure tone Stenger test.  The examiner diagnosed asymmetrical bilateral sensorineural hearing loss.  The Veteran had normal to moderately severe hearing loss in the right ear; and normal to mild hearing loss in the left ear.  

The examiner noted that the discharge audiogram did not meet the clinical requirements regarding significant permanent threshold shift.  He pointed out that according to Department of Defense Instruction 6055.12, a significant threshold shift (STS) constitutes a change in hearing threshold relative to the initial reference audiogram of an average of 10 dB or more at 2000, 3000, and 4000 Hertz, in either ear.  He also noted that OSHA (29 CFR 1910.95) defines a standard threshold shift as a change in hearing threshold relative to the baseline audiogram of an average of 10 dB or more at 2000, 3000, and 4000 hertz in either ear.  Additionally, a threshold shift of 15 dB or more at any single frequency 1000, 2000, 3000, or 4000 hertz is considered a significant shift per the Appeals Court decision Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).  When auditory acuity (hearing threshold sensitivity) decreases by 15 dB or greater at any one frequency, between the actual induction exam and separation exam it is considered significant evidence in support of decreased hearing beyond the normal aging process.

Finally, the examiner noted that according to the 2002 American College of Occupational and Environmental Medicine Position Statement on Noise-Induced Hearing loss scientific research indicates that "hearing loss due to noise DOES NOT PROGRESS beyond age-related changes ONCE THE EXPOSURE TO NOISE IS DISCONTINUED." [Emphasis in original].  

Regarding tinnitus, the Veteran reported constant hissing tinnitus bilaterally (right worse than left).  The onset reported by Veteran was a few months after exposure to jet engine noise while in the service.  He recalled being told that it would go away after getting away from the jet engines, but it did not. 

The examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were incurred during service or were caused by service.  He acknowledged that based upon the Veteran's Military Occupational Specialty, noise exposure was probable.  However, hearing thresholds at discharge did not reveal a significant permanent change in hearing thresholds compared to enlistment.  He noted that annual hearing tests revealed temporary threshold shifts in hearing at 4000 hertz bilaterally on two separate occasions (in the right ear in March 1970 at 4000 hertz, and in the left ear in February 1971 at 4000 hertz).  However, both audiograms thresholds recovered by the time Veteran was discharged from the service.  Once again, the examiner noted that there was no significant threshold shift between the induction examination and the separation examination, according to Department of Defense Instruction 6055.12.  With regards to hearing loss incurred after discharge, the examiner once again noted that research indicates that hearing loss due to noise "DOES NOT PROGRESS beyond age-related changes ONCE THE EXPOSURE TO NOISE IS DISCONTINUED." [Emphasis in original].  

With regards to tinnitus, the examiner noted that tinnitus is a symptom of a known medical or psychological condition.  He noted that the issue, as it is for any condition, is whether or the tinnitus is caused by or the result of military service, or more precisely, a symptom of an underlying medical or psychological condition caused by or the result of military noise exposure while in the service.   He stated that in most cases, tinnitus is a symptom of hearing loss.  When there is no permanent hearing loss, then there is no noise injury.  In order to opine that the tinnitus was caused by military noise exposure while in the service, hearing loss would need to be documented.  However, based upon the objective evidence of said audiograms, both enlistment and discharge audiograms revealed normal hearing and no significant shift in thresholds noted at discharge compared to enlistment.

Analysis

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the Board notes that the Veteran has satisfied the first element of service connection.  VA examinations dated January 2009 and December 2015 refect a hearing loss disability.  

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Both January 2009 and December 2015 examinations showed a hearing loss disability in the right ear.  Although the December 2015 VA examination did not reflect a hearing loss disability in the left ear, the Board notes that the January 2009 VA examination reflected a left ear speech recognition score of 90.  Consequently, the Board finds that the Veteran has satisfied the first element of service connection for both ears.

The Board also finds that the Veteran has satisfied the second element of service connection.  While the Board notes that the in-service separation examination reflected no hearing loss disability pursuant to 38 C.F.R. § 3.385, the Veteran has established (through correspondences and through his Military Occupational Specialty) that he was exposed to excessive noise and that the exposure to excessive noise resulted in temporary hearing threshold shifts.  

It is the third element of service connection where the Veteran's claim falls short.  In support of his claim for service connection the Veteran states that he has had hearing loss and tinnitus for 30 years.  

At the outset, the Board notes the gap of approximately 24 years between the Veteran's separation from service and the first documented treatment for any disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (stating a significant lapse in time between service and post-service medical treatment may be considered as part of an analysis).  Moreover, when he did seek treatment, it was not for hearing loss or tinnitus.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's assertions are somewhat inconsistent.  Upon separation from service, the Veteran denied hearing loss and any ear problems.  Additionally, when he first sought treatment with the VA in 1997, he stated that he has been healthy all his life.  He reported a past history of tinnitus; but there was no indication that he was experiencing tinnitus at that time.  He did not seek treatment for an ear disability, nor was he assessed with one.  Such statements were made in the course of seeking care, and are highly probative, as opposed to statements made for the purpose of establishing disability benefits.  

Additionally, it is noted that the Veteran did not file a claim of service connection for a hearing loss disability or tinnitus until 2006, approximately 33 years after he separated from service.  Had he been experiencing hearing loss and chronic tinnitus since service, it would be reasonable to expect that he would have filed a claim sooner.

For the all of the above reasons, the Board finds that the weight of the evidence is against finding that continuity of symptomatology is demonstrated here, either by the clinical record and/or by the Veteran's statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current hearing loss and tinnitus is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, 
the VA examiners in January 2009 and December 2015 concluded that the Veteran's hearing loss and tinnitus were less likely than not related to service because there was no clinically significant hearing threshold shift between the Veteran's induction examination and his separation examination.  Moreover, the December 2015 VA examiner cited the American College of Occupational and Environmental Medicine Position Statement on Noise-Induced Hearing loss scientific research indicating that hearing loss due to noise exposure does not progress (beyond age-related changes) once the exposure to noise is discontinued.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear, thorough rationale, to include reference to on point medical studies.  Finally, the Board notes that no other competent evidence of record refutes the VA opinions.  The Board recognizes the June 2007 correspondence and audiogram from Sound Advice Hearing & Audiology.  However, the correspondence does not include a nexus opinion.  It merely documented the fact that the Veteran reported a 30 year history of tinnitus, and it included a current assessment of bilateral hearing loss.    

The Veteran himself believes that his current hearing loss and tinnitus are related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994) (stating that lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of hearing loss and tinnitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer).  The record does not reflect that the Veteran has training or skills in the field of audiology.  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for hearing loss and tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


